Case 6:20-cv-00480-ADA Document 82-14 Filed 03/17/21 Page 1 of 7




          EXHIBIT 12
3/16/2021                                                                                      RTL (Register Transfer Level ) - Semiconductor Engineering




                                                                                                                               (/)


                                                                                                                                中文                           SUBSCRIBE      
                                                                                                                                                                            Se
                                                                                                                                                       (HTTPS://SEMIENGINEERING.COM
                                                                                                                                English
                                                                                                                                                             US/)



                        MENU
Case 6:20-cv-00480-ADA Document 82-14 Filed 03/17/21 Page 2 of 7




                                                                                                                                                6
                                                                                                                                              Shares




                              KNOWLEDGE CENTER (HTTPS://SEMIENGINEERING.COM/KNOWLEDGE-CENTER/)                                                              Navigation




                      Knowledge Center                                                Search


                 KNOWLEDGE CENTER




              RTL (Register Transfer Level )
              An abstraction for de ning the digital portions of a design




              DESCRIPTION

              Register Transfer Level (RTL) is an abstraction for de ning the digital portions of a design. It is the principle abstraction
              used for de ning electronic systems today and often serves as the golden model in the design and veri cation ow. The
              RTL design is usually captured using a hardware description language (HDL) such as Verilog or VHDL. While these
              languages are capable of de ning systems at other levels of abstraction, it is generally the RTL semantics of these
              languages, and indeed a subset of these languages de ned as the synthesizable subset. This means the language
              constructs that can be reliably fed into a logic synthesis tool which in turn creates the gate-level abstraction of the design
              that is used for all downstream implementation operations.

              RTL is based on synchronous logic and contains three primary pieces namely, registers which hold state information,
              combinatorial logic which de nes the nest state inputs and clocks that control when the state changes.

              Recommended reading:
              Digital Design with RTL Design, VHDL, and Verilog (http://www.amazon.com/gp/product/0470531088/ref=as_li_ss_tl?
              ie=UTF8&camp=1789&creative=390957&creativeASIN=0470531088&linkCode=as2&tag=electsystelev-20)
                                                                   This site uses cookies. By continuing to use our website, you consent to our Cookies Policy
                                                                   (https://semiengineering.com/cookies-policy/)

         TAGS                                                        ACCEPT



https://semiengineering.com/knowledge_centers/eda-design/definitions/register-transfer-level/                                                                                    1/6
3/16/2021                                                                                      RTL (Register Transfer Level ) - Semiconductor Engineering
          REGISTER TRANSFER LEVEL (HTTPS://SEMIENGINEERING.COM/TAG/REGISTER-TRANSFER-LEVEL/)                               RTL (HTTPS://SEMIENGINEERING.COM/TAG/RTL/)
          VERILOG (HTTPS://SEMIENGINEERING.COM/TAG/VERILOG/)                                 VHDL (HTTPS://SEMIENGINEERING.COM/TAG/VHDL/)




              MULTIMEDIA


                                       Better Quality RTL (Register Transfer Language)




Case 6:20-cv-00480-ADA Document 82-14 Filed 03/17/21 Page 3 of 7




              Better Quality RTL
              FEBRUARY 2ND, 2021

              MULTIMEDIA


                                       Timing Closure At 7/5nm




                                                                   This site uses cookies. By continuing to use our website, you consent to our Cookies Policy
                                                                   (https://semiengineering.com/cookies-policy/)

                                                                     ACCEPT



https://semiengineering.com/knowledge_centers/eda-design/definitions/register-transfer-level/                                                                           2/6
3/16/2021                                                                                      RTL (Register Transfer Level ) - Semiconductor Engineering

              Timing Closure At 7/5nm
              MARCH 16TH, 2020

              MULTIMEDIA


                                       Building A Safety Veri cation Flow




Case 6:20-cv-00480-ADA Document 82-14 Filed 03/17/21 Page 4 of 7




              Building A Safety Veri cation Flow
              MARCH 24TH, 2020

              MULTIMEDIA



                                       Signoff-Compatible CDC




                                                                   This site uses cookies. By continuing to use our website, you consent to our Cookies Policy
                                                                   (https://semiengineering.com/cookies-policy/)

                                                                     ACCEPT

              Signoff-Compatible CDC
https://semiengineering.com/knowledge_centers/eda-design/definitions/register-transfer-level/                                                                    3/6
3/16/2021                                                                                      RTL (Register Transfer Level ) - Semiconductor Engineering
              JULY 29TH, 2019

              MULTIMEDIA


                                       UPF-Aware Clock-Domain Crossing




Case 6:20-cv-00480-ADA Document 82-14 Filed 03/17/21 Page 5 of 7




              UPF-Aware Clock-Domain Crossing
              AUGUST 29TH, 2018

              MULTIMEDIA


                                       FPGA RTL Checking




                                                                   This site uses cookies. By continuing to use our website, you consent to our Cookies Policy
                                                                   (https://semiengineering.com/cookies-policy/)

              Tech Talk: FPGA RTLACCEPT
                                 Checking
              APRIL 26TH, 2018


https://semiengineering.com/knowledge_centers/eda-design/definitions/register-transfer-level/                                                                    4/6
3/16/2021                                                                                      RTL (Register Transfer Level ) - Semiconductor Engineering



              RELATED TECHNOLOGIES

                              VHDL (https://semiengineering.com/technologies/vhdl/)
                              Verilog (https://semiengineering.com/technologies/verilog/)


                    RELATED WHITE PAPERS


                    Achieving Faster Closure With Reduced Setup And Debug Using Advanced RTL Static Signoff Platform
                    (https://semiengineering.com/achieving-faster-closure-with-reduced-setup-and-debug-using-advanced-rtl-static-signo -
                    platform/)
Case 6:20-cv-00480-ADA Document 82-14 Filed 03/17/21 Page 6 of 7




                    PUBLISHED ON MARCH 3, 2021



                    An Automated Pre-Silicon IP Trustworthiness Assessment For Hardware Assurance
                    (https://semiengineering.com/an-automated-pre-silicon-ip-trustworthiness-assessment-for-hardware-assurance/)
                    PUBLISHED ON JANUARY 27, 2021



                    Shift Left Veri cation With Comprehensive Lint Signoff
                    (https://semiengineering.com/shift-left-veri cation-with-comprehensive-lint-signo /)
                    PUBLISHED ON JULY 8, 2020



                    RTL Architect: Simply Better RTL
                    (https://semiengineering.com/rtl-architect-simply-better-rtl/)
                    PUBLISHED ON MAY 27, 2020



                    Fusion Technology
                    (https://semiengineering.com/fusion-technology/)
                    PUBLISHED ON APRIL 22, 2020



                    Accelerating Toshiba’s Advanced System-On-Chip (SoC) Design With Synopsys’ Fusion Compiler
                    (https://semiengineering.com/accelerating-toshibas-advanced-system-on-chip-soc-design-with-synopsys-fusion-compiler/)
                    PUBLISHED ON OCTOBER 23, 2019



                    Finding Code Problems Before High-Level Synthesis
                    (https://semiengineering.com/ nding-code-problems-before-high-level-synthesis/)
                    PUBLISHED ON APRIL 10, 2019



                    Fusion Compiler: Comprehensive RTL-To-GDSII Implementation System
                    (https://semiengineering.com/fusion-compiler-comprehensive-rtl-to-gdsii-implementation-system/)
                    PUBLISHED ON NOVEMBER 7, 2018



                    Utilizing Clock-Gating E ciency To Reduce Power In RTL Designs
                    (https://semiengineering.com/utilizing-clock-gating-e                                  ciency-to-reduce-power-in-rtl-designs/)
                    PUBLISHED ON AUGUST 8, 2018



                    Synopsys’ Vision For The New Wave Of Chip Design
                    (https://semiengineering.com/synopsys-vision-for-the-new-wave-of-chip-design/)
                    PUBLISHED ON APRIL 25, 2018




                                                                   This site uses cookies. By continuing to use our website, you consent to our Cookies Policy
                                                                   (https://semiengineering.com/cookies-policy/)
                    NEWSLETTER SIGNUP
                                                                     ACCEPT



https://semiengineering.com/knowledge_centers/eda-design/definitions/register-transfer-level/                                                                    5/6
3/16/2021                                                                                      RTL (Register Transfer Level ) - Semiconductor Engineering


                       Email:

                            Enter your email


                                                                                                             SUBSCRIBE




Case 6:20-cv-00480-ADA Document 82-14 Filed 03/17/21 Page 7 of 7


                                                                                                       (/)



                    ABOUT

                    About us (https://semiengineering.com/about-us/)
                    Contact us (https://semiengineering.com/about-us/)
                    Advertising on SemiEng (https://semiengineering.com/advertise/)
                    Newsletter SignUp (https://semiengineering.com/about-us/)

                    NAVIGATION

                    Homepage (https://semiengineering.com/)
                    Special Reports (https://semiengineering.com/special-reports/)
                    Systems & Design (https://semiengineering.com/category-main-page-sld/)
                    Low Power-High Perf (https://semiengineering.com/category-main-page-lphp/)
                    Manufacturing, Packaging & Materials (https://semiengineering.com/category-main-page-manufacturing/)
                    Test, Measurement & Analytics (https://semiengineering.com/category-main-page-packaging-test-electronic-systems/)
                    Auto, Security & Pervasive Computing (https://semiengineering.com/category-main-page-iot-security/)

                    Videos (https://semiengineering.com/videos/)
                    Jobs (https://semiengineering.com/jobs/)
                    Events (https://semiengineering.com/semiconductor-events/)
                    Webinars (https://semiengineering.com/webinars/)
                    Knowledge Centers (https://semiengineering.com/knowledge-center/)
                    Startup Corner (https://semiengineering.com/startup-corner)

                    CONNECT WITH US

                    Facebook (https://www.facebook.com/SemiEngineering)
                    Twitter (https://www.twitter.com/SemiEngineering) @semiEngineering
                    LinkedIn (https://www.linkedin.com/company/semiconductor-engineering)
                    YouTube (https://www.youtube.com/user/SperlingMediaGroup)



                    Copyright ©2013-2021 SMG | Terms of Service (https://semiengineering.com/terms-of-service/) | Privacy Policy (http://semiengineering.com/privacy/)




                                                                   This site uses cookies. By continuing to use our website, you consent to our Cookies Policy
                                                                   (https://semiengineering.com/cookies-policy/)

                                                                     ACCEPT



https://semiengineering.com/knowledge_centers/eda-design/definitions/register-transfer-level/                                                                            6/6
